UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4569



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT LEE RAY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-cr-00217-BO)


Submitted:   November 20, 2006         Decided:     December 13, 2006


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert Lee Ray was sentenced to 180 months in prison upon

his guilty plea to being a felon in possession of a firearm, 18

U.S.C. § 922(g) (2000). He now appeals his sentence, claiming that

his   sentence   as   an   armed   career   criminal   violates    the   Sixth

Amendment because the predicate convictions were neither charged in

the indictment nor admitted. This argument fails under controlling

Circuit precedent. We have held that prior convictions used as the

basis for an armed career criminal sentence need not be charged in

the indictment, admitted by the defendant during the plea colloquy,

or proven to a jury beyond a reasonable doubt.            United States v.

Cheek, 415 F.3d 349, 352-54 (4th Cir. 2005), cert. denied, 126 S.

Ct. 640 (2005).       We therefore affirm the sentence.*          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




      *
      We decline Ray’s invitation to reconsider the continued
validity of Almendarez-Torres v. United States, 523 U.S. 224
(1998), which we previously found to remain viable after
Apprendi v. New Jersey, 530 U.S. 466 (2000), and its progeny. See
United States v. Thompson, 421 F.3d 278, 281-83 (4th Cir. 2005),
cert. denied, 126 S. Ct. 1463 (2006).

                                    - 2 -